Title: From George Washington to George Clinton, 1 October 1780
From: Washington, George
To: Clinton, George


                  
                     Dear Sir
                     Head Qurs Orange Town October 1st
                     1780
                  
                  The inclosed will show your Excellency the distress we are like
                     to experience in a few days for want of flour. You are so fully impressed with
                     the pernicious tendency of so frequent  repetition of want that I am sure I
                     need only inform you of our prospects, to engage your utmost exertions to give
                     us the necessary supply. The exigency demands immediate measures to forward to
                     West-point all the flour ready at the different mills. It has been mentioned to
                     me that a deficncy of barrells would retard the supplies from your State; I
                     have given direction to have those at West-point repaired and delivered, to the
                     order of your agent. Your Excellency knows the reliance I place on the State of
                     New York—delicacy will not permit me to say how much we must depend on you at
                     this juncture. I have the honor to be With the greatest Esteem and regard
                     Dear Sir Your most Obedt Servt
                  
                     Go: Washington
                  
               